COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-354-CR

  
SAM MARSHALL                                                                   APPELLANT
 
V.
 
THE STATE OF TEXAS                                                                  STATE
 
------------
 
FROM COUNTY CRIMINAL COURT NO. 5 OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
Sam Marshall was convicted in the municipal court for misdemeanor speeding. 
Appellant was then granted a trial de novo in the county criminal court, 
where the judge found him guilty and assessed a $99 fine. Appellant now attempts 
to appeal to this court, and the State has filed a motion to dismiss the appeal 
for want of jurisdiction.
        Texas 
courts of appeals do not have appellate jurisdiction over criminal cases that 
have been appealed from any inferior court to the county criminal court, in 
which the fine imposed by the county criminal court does not exceed one hundred 
dollars, unless the sole issue is the constitutionality of the statute or 
ordinance on which the conviction is based. Tex. Code Crim. Proc. Ann. art. 4.03 (Vernon Supp. 2004); Fouke 
v. State, 529 S.W.2d 772, 773 (Tex. Crim. App. 1975), cert. denied, 
425 U.S. 974 (1976). Appellant appealed from the municipal court to the county 
criminal court, and the fine imposed by the county criminal court does not 
exceed one hundred dollars. Furthermore, there is nothing in the record to 
indicate that appellant plans to challenge the constitutionality of the statute 
on which his conviction was based. Consequently, this court does not have 
jurisdiction over the case.
        We 
grant the State’s motion and dismiss the appeal for want of jurisdiction.
  
                                                             
     PER CURIAM

 
PANEL D:   GARDNER, 
WALKER, and MCCOY, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: February 19, 2004
 

NOTES
1. See Tex. R. App. P. 47.4.